                                         Case 5:16-md-02752-LHK Document 381 Filed 06/27/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                 UNITED STATES DISTRICT COURT
                                   9
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                  10

                                  11     IN RE: YAHOO! INC. CUSTOMER                          Case No. 16-MD-02752-LHK
                                         DATA SECURITY BREACH
                                  12     LITIGATION                                           ORDER RE: PRELIMINARY
Northern District of California
 United States District Court




                                                                                              APPROVAL HEARING
                                  13

                                  14

                                  15

                                  16

                                  17          The Court lifts the stay.

                                  18          On June 27, 2019, the Court held a hearing on Plaintiffs’ motion for preliminary approval.

                                  19   By July 11, 2019, Plaintiffs shall file their revised notice forms.

                                  20          The Court allowed Plaintiff to withdraw the second amended complaint and denied

                                  21   without prejudice Plaintiffs’ motion to file under seal portions of the second amended complaint.

                                  22   ECF No. 367. The Court granted Plaintiffs leave to file a new second amended complaint and a

                                  23   motion to file under seal portions of the new second amended complaint by July 11, 2019.

                                  24   IT IS SO ORDERED.

                                  25   Dated: June 27, 2019

                                  26                                                     ______________________________________
                                                                                         LUCY H. KOH
                                  27                                                     United States District Judge
                                  28                                                      1
                                       Case No. 16-MD-02752-LHK
                                       ORDER RE: PRELIMINARY APPROVAL HEARING
